[Cite as In re J.M.M., 2019-Ohio-2874.]


                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


 IN THE MATTER OF:                              :       OPINION

 J.M.M. AND J.A.M., JR.                         :

                                                :       CASE NOS. 2019-P-0040
                                                                  2019-P-0041




 Civil Appeals from the Portage County Court of Common Pleas, Juvenile Division, Case
 Nos. 2018 JCF 1054 and 2018 JCF 1055.

 Judgment: Affirmed.


 Victor V. Vigluicci, Portage County Prosecutor, and Brandon J. Wheeler, Assistant
 Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Appellee).

 Seneca Konturas, 125 S. Water Street, Suite 3/4, Kent, OH 44240 (For Appellant).

 Shubhra N. Agarwal, 3732 Fishcreek Road, Suite # 288, Stow, OH 44224 (Attorney for
 Children).

 Jerrold Michael Kovolyan, 218 West Main Street, Suite 100, Ravenna, OH 44266
 (Guardian ad litem).



MARY JANE TRAPP, J.

        {¶1}    Appellant, Justin Mosier, Sr. (“Mr. Mosier”), appeals the judgment of the

Portage County Court of Common Pleas, Juvenile Division, which granted the Portage
County Department of Job and Family Services (“PCDJFS”) permanent custody of Mr.

Mosier’s two children.

       {¶2}    Mr. Mosier raises three issues on appeal: (1) whether the trial court failed

to properly inquire whether his stipulations were knowingly, intelligently, and voluntarily

offered; (2) whether PCDJFS failed to meet its burden of proof by introducing insufficient

evidence to support the trial court’s determination; and (3) whether the trial court’s

judgment granting PCDJFS permanent custody is against the manifest weight of the

evidence.

       {¶3}    After a thorough review of the record and relevant caselaw, we affirm the

judgment of the Portage County Court of Common Pleas, Juvenile Division. Mr. Mosier

never stipulated to a voluntary permanent surrender of his parental rights. He was, in

fact, disqualified for custody because he is currently serving a life sentence for aggravated

murder, aggravated robbery, and robbery. Further, a review of the evidence presented

at the children’s hearing for permanent custody reveals more than sufficient evidence

from which the trial court could clearly and convincingly find that granting PCDJFS

permanent custody was in the children’s best interest. Lastly, the manifest weight of the

evidence weighs heavily in support of the trial court’s determination that there were no

suitable relatives or nonrelatives who were willing to care for the children or meet their

basic needs.

                          Substantive and Procedural History

       {¶4}    Mr. Mosier is the father of two minor children whose custody are at issue

in this case: a son, J.A.M. (DOB 9/24/09), and daughter, J.M.M. (DOB 5/20/08). The

children’s mother, Angela Conklin-Tucker (“Ms. Conklin-Tucker”), also has another




                                             2
daughter, B.J.T. (DOB 3/25/12). Custody of all three children was considered by the trial

court below and by this court in Ms. Conklin-Tucker’s appeal in the companion case of In

re J.M.M., J.A.M., Jr., and B.J.T, 11th Dist. Portage Nos. 2019-P-0032, 2019-P-0033, and

2019-P-0034.

       {¶5}   On August 30, 2010, Mr. Mosier was sentenced to life in prison with the

possibility of parole after 25 years for aggravated murder, aggravated robbery, and

robbery. The children were in the custody of Ms. Conklin-Tucker until January 1, 2017,

when the children we placed in the interim predispositional custody of PCDJFS. Ms.

Conklin-Tucker had been using and selling drugs out of her home, engaging in violence

with her roommate/boyfriend in front of the children, and neglecting them. She had been

using J.A.M.’s prescription and tested positive for methamphetamines. The same day

PCDJFS took custody of the children, the Portage County Sheriff’s Office arrested Ms.

Conklin-Tucker on a charge for aggravated possession of drugs.

       {¶6}   The magistrate granted the order for interim and shelter care, and PCDJFS

accordingly formulated a case plan with the mother. The magistrate adjudicated the

children as dependent on February 13, 2017.

       {¶7}   Several months later, maternal grandmother, Zina Kaminiski (“Ms.

Kaminiski”), filed a motion to intervene and a motion for legal custody of J.M.M., and

maternal aunt, Candy Vine (“Ms. Vine”), filed a motion to intervene and a motion for legal

custody of J.M.M. and B.J.T. Paternal grandmother, Kathy Mosier (“Ms. Mosier”), also

filed a motion to intervene and a motion for legal custody of all three children.

       {¶8}   The guardian ad litem (“GAL”) filed her first report on November 7, 2017.

The report informed the court that the children were placed with Ms. Kaminiski and Ms.




                                             3
Vine on June 18, 2017. Ten days later, both Ms. Kaminiski and Ms. Vine requested the

children be removed from their homes. The children were placed back in foster homes.

During those ten days, the GAL reported the children did not receive their medications

properly. The police were called on two separate occasions because J.A.M. could not be

located. Further, J.M.M. and J.A.M. were exhibiting sexually inappropriate behaviors with

each other. The children’s behavior also regressed. The GAL found the homes of Ms.

Kaminiski, Ms. Vine, and Ms. Mosier to all be appropriate. Further, all three stated they

would be financially able to care for the children. Ms. Kaminiski and Ms. Vine receive

disability payments, while Ms. Mosier receives Supplemental Security Income (SSI). Ms.

Vine was dating the father of Ms. Conklin-Tucker’s ex-roommate/boyfriend, Mr. Warner.

The GAL also reported Ms. Conklin-Tucker was making some progress, having

completed a treatment program, but she was still in a relationship with Mr. Warner.

       {¶9}   On November 16, 2017, the magistrate granted PCDJFS’ motion for a six-

month extension of temporary custody and set Ms. Kaminski’s, Ms. Vine’s, and Ms.

Mosier’s motions for legal custody of one or more of the children for a pre-trial conference

on December 21, 2017.

       {¶10} The GAL filed a second report with the court on the same day as the pre-

trial conference. The GAL reported J.A.M. had been placed in the home of Ms. Mosier,

but ten days after placement, Ms. Mosier dropped the child off at the home of a relative

and asked for the child to be removed from her home. Ms. Mosier denied this. Ms.

Conklin-Tucker was still in a relationship with Mr. Warner and continued to test positive

for illegal substances. She was terminated from mental health treatment, continued to be




                                             4
unemployed, and lacked housing. The GAL recommended the six-month extension of

temporary custody to PCDJFS be granted.

       {¶11} Approximately six months later, on May 25, 2018, PCDJFS filed a second

motion for a six-month extension of temporary custody.           Ms. Conklin-Tucker had

successfully completed another substance abuse treatment program in March of 2018,

but continued to test positive for illegal substances. Further, she continued to lack

appropriate housing and employment. The two girls were placed in separate foster

homes, and J.M.M. had been staying at the Christian Children’s Home of Ohio since

November 27, 2017. The court granted the six-month extension on June 28, 2018.

       {¶12} On December 6, 2018, PCDJFS filed a motion for permanent custody of all

three children since the dependent children had been in the temporary custody of

PCDJFS for 12 or more months of a consecutive 22 month period. Ms. Conklin-Tucker

had failed to complete her case plan and to address her financing, parenting, substance

abuse, mental health, and stable housing issues.

       {¶13} In February of 2019, the GAL filed a notice of conflict because she believed

it was in the best interest of the children to be placed in the permanent custody of

PCDJFS. The children, however, did not wish to be placed in foster homes or the

permanent custody of the agency. The court granted the GAL’s request to appoint a new

GAL for the children and allow her to remain as the attorney for the children.

       {¶14} In the interim and before the children’s permanent custody hearing, Mr.

Mosier filed a motion seeking placement of his children in the legal custody of his mother,

Ms. Mosier. Marcella A. Trask (“Ms. Trask”), a nonrelative, also filed a motion to intervene

and a motion for legal custody of the children.




                                             5
      {¶15} At the hearing, both parents were present and represented by counsel. Also

present were Ms. Mosier, Ms. Kaminiski, Ms. Vine, and Ms. Trask, along with a PCDJFS

case worker, the GAL, and the children’s attorney. The court overruled Ms. Trask’s

motion to intervene, finding her not prepared to argue since her motion did not comply

with Civ.R. 24 and was untimely. PCDJFS entered 38 exhibits into evidence, which

consisted of case plans, interim reports, the GAL reports, the magistrate’s orders, and a

Ravenna City Police Department incident report from November 26, 2017. The report

documented a custody dispute regarding J.A.M.’s grandfather, who informed the police

Ms. Mosier told him she did not want custody of J.A.M.

      {¶16} Ms. Conklin-Tucker and Mr. Mosier stipulated that the children had been in

the temporary custody of PCDJFS for 12 or more months of a consecutive 22-month

period and that they were unable to care for the children. Ms. Conklin-Tucker wanted the

children to be placed in the legal custody of relatives, and Mr. Mosier wanted his mother,

Ms. Mosier, to have legal custody. The case worker from PCDJFS, Ms. Kaminiski, Ms.

Vine, Ms. Mosier, and Mr. Mosier testified at the hearing.

      {¶17} The court found, by clear and convincing evidence, that Mr. Mosier was

disqualified for custody under R.C. 2151.414(E)(6), (7), (12), and (13) because he is

serving a life sentence at Southern Ohio Correctional Facility for a 2010 conviction for

aggravated murder, aggravated robbery, and robbery.            Ms. Conklin-Tucker was

dependent on drugs and unable to provide a safe, stable environment, housing, or provide

the children with their basic needs. The GAL recommended the children be placed in the

permanent custody of PCDJFS. The court further found there were no appropriate




                                            6
relatives willing to take temporary custody, and that PCDJFS had made reasonable

efforts to prevent the children’s removal and finalize a permanent plan.

      {¶18} There had been two failed placements with maternal grandmother, Zena

Kaminski; one in an earlier case involving J.A.M. and J.M.M. in 2011, and the second was

in this case involving J.A.M. only.    PCDJFS also had concerns about an on-going

domestic violence issue between Ms. Kaminski and her husband, as well as an on-going

children services history with Ms. Kaminski.

      {¶19} At the same time Ms. Kaminski had J.A.M. in this case, the maternal aunt,

Ms. Vine, had J.M.M. and B.J.T. Ms. Kaminski and Ms. Vine returned the children to

PCDJFS on the same day because of behavior issues.

      {¶20} The paternal grandmother, Ms. Moiser, also had J.A.M. in her care for ten

days. She called the maternal grandfather and told him to pick up the child. Since he did

not feel comfortable having the child, he dropped the child off with the Ravenna police.

      {¶21} The final kinship placement attempted was with Ms. Trask. The three

children were removed from her home after a short period when the U.S. Marshalls

appeared at her home with a warrant for Mr. Warner. Ms. Trask was also facing charges

arising from the alleged harboring of Mr. Warner. One of the children revealed to a

PCDJFS assessment worker that they were hiding Mr. Warner when the case worker

came for home visits.

      {¶22} In a detailed judgment entry of its analysis pursuant to R.C. 2151.414, the

court ordered that the parental rights and privileges of Ms. Conklin-Tucker and Mr. Mosier

be permanently divested and terminated, and the children be placed in the permanent

custody of PCDJFS for the purpose of adoption.




                                            7
       {¶23} Mr. Mosier appeals, raising the following three assignments of error:

       {¶24} “[1.] The trial court erred in failing to properly inquire of the parties with

respect to their understanding of the parental rights being relinquished by the parents of

J.M.M. and J.A.M. upon stipulation to elements partially satisfying the requirements of

R.C. 2151.414.

       {¶25} “[2.] The trial court committed prejudicial error when it failed to dismiss

PCDJFS’ Motion for Permanent Custody at the conclusion of PCDJFS’ case-in-chief

whereupon insufficient evidence had been presented by PCDJFS such that the agency

did not meet its burden of proof.

       {¶26} “[3.] The trial court erred when it granted permanent custody to PCDJFS

against the manifest weight of the evidence.”

                                    Standard of Review

       {¶27} “It is well established that a parent’s right to raise a child is an essential and

basic civil right.” (Citations omitted.) In re T.B., 11th Dist. Lake No. 2008-L-055, 2008-

Ohio-4415, ¶29. “The permanent termination of parental rights has been described as

the family law equivalent of the death penalty in a criminal case.” (Citations omitted.) Id.

“Based upon these principles, the Ohio Supreme Court has determined that a parent

‘must be afforded every procedural and substantive protection the law allows.’” (Citations

omitted.) Id.

       {¶28} “R.C. 2151.414 sets forth the guidelines that a juvenile court must follow

when deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates that the

juvenile court must schedule a hearing and, provide notice, upon filing of a motion for

permanent custody of a child by a public children services agency or private child placing




                                              8
agency that has temporary custody of the child or has placed the child in longterm foster

care.

        {¶29} “Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, that it is in the best interest of the child to

grant permanent custody to the agency, and that any of the following apply: (1) the child

is not abandoned or orphaned [or has not been in the temporary custody of a public

children services agency for 12 out of 22 months], and the child cannot be placed with

either of the child’s parents within a reasonable time or should not be placed with the

child’s parents; (2) the child is abandoned and the parents cannot be located; (3) the child

is orphaned and there are no relatives of the child who are able to take permanent custody

or (4) the child has been in the temporary custody of one or more public children services

agencies or private child placement agencies for twelve or more months of a consecutive

twenty-two month period ending on or after March 18, 1999.

        {¶30} “Therefore, R.C. 2151.414(B) establishes a two-pronged analysis that the

juvenile court must apply when ruling on a motion for permanent custody. In practice, the

juvenile court will usually determine whether one of the four circumstances delineated in

R.C. 2151.414(B)(1)(a) through (d) is present before proceeding to a determination

regarding the best interest of the child.

        {¶31} “If the child is not abandoned or orphaned [or has not been in the temporary

custody of a public children services agency for 12 of 22 months], then the focus turns to

whether the child cannot be placed with either parent within a reasonable period of time

or should not be placed with the parents. Under R.C. 2151.414(E), the juvenile court




                                             9
must consider all relevant evidence before making this determination. The juvenile court

is required to enter such a finding if it determines, by clear and convincing evidence, that

one or more of the conditions are enumerated in R.C. 2151.414(E)(1) through (16) exist

with respect to each of the child’s parents.

       {¶32} “Assuming the juvenile court ascertains that one of the four circumstances

listed in R.C. 2151.414(B)(1)(a) through (d) is present, then the court proceeds to an

analysis of the child’s best interest. In determining the best interest of the child at a

permanent custody hearing, R.C. 2151.414(D)(3) mandates that the juvenile court must

consider all relevant factors, including but not limited to, the following: [a] the interaction

and interrelationship of the child with the child’s parents, siblings, relatives, foster parents

and out-of-home providers, and any other person who may significantly affect the child;

[b] the wishes of the child as expressed directly by the child or through the child’s guardian

ad litem, with due regard for the maturity of the child; [c] the custodial history of the child;

and [d] the child’s need for a legally secure permanent placement and whether that type

of placement can be achieved without a grant of permanent custody.

       {¶33} “The juvenile court may terminate the rights of a natural parent and grant

permanent custody of the child to the moving party only if it determines, by clear and

convincing evidence, that it is in the best interest of the child to grant permanent custody

to the agency that filed the motion, and that one of the four circumstances delineated in

R.C. 2151.414(B)(1)(a) through (d) is present. Clear and convincing evidence is more

than a mere preponderance of the evidence; it is evidence sufficient to produce in the

mind of the trier of fact a firm belief or conviction as to the facts sought to be established.”




                                               10
Id. at ¶30-35, quoting In re Lambert, 11th Dist. Geauga No. 2007-G-2751, 2007-Ohio-

2857, ¶70-75, quoting In re Adoption of Holcomb, 18 Ohio St. 3d 361, 368 (1985).

       {¶34} “An appellate court will not reverse a juvenile court’s termination of parental

rights and award of permanent custody to an agency if the judgment is supported by clear

and convincing evidence.” Id. at ¶36, citing Lambert at ¶75, citing In re Jacobs, 11th Dist.

Geauga No. 99-G-2231, 2000 WL 1227296, 4 (Aug. 25, 2000).

                  Stipulation to the Termination of Parental Rights

       {¶35} In his first assignment of error, Mr. Mosier argues the trial court erred in

failing to confirm his understanding of the issues to which he was stipulating, and further,

by failing to engage him in a colloquy to ensure his rights were being voluntarily,

knowingly, and intelligently waived.

       {¶36} At the beginning of the hearing, Mr. Mosier stipulated that PCDJFS had

custody of the children for 12 or more months out of a consecutive 22 month period and

requested that the children be placed in the legal custody of his mother rather than in the

permanent custody of the agency.

       {¶37} This “stipulation” was not a voluntary permanent surrender of parental

rights. Mr. Mosier was automatically disqualified pursuant to R.C. 2151.414(E)(6), (7),

(12), and (13) from custody as a result of his conviction for aggravated murder,

aggravated robbery, and robbery. The court was not required to engage Mr. Mosier in a

colloquy because he was not waiving any of his rights in a voluntary permanent surrender.

       {¶38} R.C. 2151.414(E) states, in relevant part: “* * * If the court determines, by

clear and convincing evidence, at a hearing held pursuant to division (A) of this section

[agency motion for permanent custody] * * * that one or more of the following exist as to




                                            11
each of the child’s parents, the court shall enter a finding that the child cannot be placed

with either parent within a reasonable time or should not be placed with either parent:

       {¶39} * * *

       {¶40} “(6) The parent has been convicted of or pleaded guilty to an offense * * *

under * * * section 2911.01 [or] R.C. 2911.02 [robbery and aggravated robbery,

respectively] * * * of the Revised Code.

       {¶41} “(7) The parent has been convicted of or pleaded guilty to one of the

following:

       {¶42} “(a) An offense under section 2903.01 [aggravated murder] * * * of the

Revised Code[.]

       {¶43} * * *

       {¶44} “(12) The parent is incarcerated at the time of the filing of the motion for

permanent custody or the dispositional hearing of the child and will not be available to

care for the child for at least eighteen months after the filing of the motion for permanent

custody or the dispositional hearing.

       {¶45} “(13) The parent is repeatedly incarcerated, and the repeated incarceration

prevents the parent from providing care for the child.”

       {¶46} Mr. Mosier’s acknowledgement that the children had been in PCDJFS’

custody for 12 or more months in a 22 month period is not a waiver of parental rights. Mr.

Mosier was given the opportunity to testify and expressed to the court he believed it was

in the children’s best interest to be placed in the legal custody of his mother.

       {¶47} “Lacking the effect of a plea to a charge, a parent’s admission in a

dispositional hearing that his or her child’s best interest would be served by permanent




                                             12
placement elsewhere than with the parent is not a matter that requires protections similar

to those in Juv.R. 29(D). The admission is but one more article of testimonial evidence

for the court to consider in resolving the best-interest question.” In re Lakes, 149 Ohio

App.3d 128, 2002-Ohio-3917, ¶71 (2d Dist.).

       {¶48} Mr. Mosier’s first assignment of error is without merit.

                               Sufficiency of the Evidence

       {¶49} In his second assignment of error, Mr. Mosier contends PCDJFS failed to

introduce sufficient evidence and the trial court subsequently failed to consider each of

the provisions of R.C. 2151.141(D)(1). Mr. Mosier specifically points to the fact that

PCDJFS only presented the testimony of one witness, the children’s caseworker, Ms.

Wagner.

       {¶50} We disagree with Mr. Mosier’s contention since a thorough review of the

evidence and testimony presented at trial and the court’s well-reasoned 21-page

judgment entry reveals the court considered each of the five requisite factors of R.C.

2151.141(D), and that each finding is supported by clear and convincing evidence.

       {¶51} At the outset, we note that PCDJFS did not just introduce the testimony of

one witness, but also introduced 38 exhibits into evidence, which detailed the history of

the case.

       {¶52} As to the trial court’s analysis and whether it is supported by clear and

convincing evidence, R.C. 2151.414(D)(1) provides:

       {¶53} “In determining the best interest of a child * * *, the court shall consider all

relevant factors, including, but not limited to, the following:




                                              13
         {¶54} “(a) The interaction and interrelationship of the child with the child’s

parents, siblings, relatives, foster caregivers and out-of-home providers, and any other

person who may significantly affect the child;

         {¶55} “(b) The wishes of the child, as expressed directly by the child or through

the child’s guardian ad litem, with due regard for the maturity of the child;

         {¶56} “(c) The custodial history of the child * * *;

         {¶57} “(d) The child’s need for a legally secure permanent placement and whether

that type of placement can be achieved without a grant of permanent custody to the

agency;

         {¶58} “(e) Whether any of the factors in divisions (E)(7) to (11) of this section apply

in relation to the parents and child.”

         {¶59} With regard to these factors, the court made the following findings on each

child:

         {¶60} J.M.M. has a bond with her mother. Her father has been incarcerated since

she was an infant. She has received counseling and treatment at Village Network Foster

Home since January 5, 2017.          After being removed from the custody of her mother,

J.M.M. was placed with a therapeutic foster family for six months. She was then placed

with her maternal aunt, Ms. Vine, for ten days. Ms. Vine returned her to the agency and

J.M.M. was again placed with a foster family and the Village Network Foster Home. From

October 30, 2018 to December 5, 2018, J.M.M. was placed with Ms. Trask until she was

removed and again placed with the Village Network Foster Family and a foster family.

J.M.M. has been diagnosed with post-traumatic stress disorder and attention deficit and




                                               14
hyperactivity disorder. She is on several medications. Her foster family ensures she

takes her medications regularly, and she has bonded with them.

      {¶61} Both Ms. Wagner and the GAL reported that J.M.M. expressed that she

wanted to live with her father in prison. When the GAL asked her for another choice, she

stated her mother or “aunt,” Ms. Trask. When asked by the GAL if she would like to live

with her current foster mother, she said she would. The GAL opined that it did not seem

that J.M.M. was old enough to understand what placement means.

      {¶62} J.A.M. shares a bond with his mother and has no meaningful relationship

with his father. When he was removed from the custody of his mother in January of 2017,

he was placed with Home for Kids, Inc. until June 7, 2017. He was then placed with his

maternal grandmother, Ms. Kaminiski, who returned him to the custody of PCDJFS after

ten days. J.A.M. returned to Home for Kids, Inc. until November 16, 2017. He was then

placed in the custody of Ms. Mosier and removed ten days later, on November 26, 2017.

J.A.M. was then placed with Christian Children’s Home of Ohio until February 5, 2018. In

February of 2018, J.A.M. was placed with Ms. Trask until he was removed approximately

ten months later on December 5, 2018, whereupon he was placed with the Village

Network Foster Family. Finally, he was placed with a foster family in Parma, Ohio. J.A.M.

suffers from post-traumatic stress disorder, attention deficit and hyperactivity disorder,

and other behavioral disorders. At the time of the hearing, he was seeing a therapist, a

certified psychologist, and undergoing pharmacological management.

      {¶63} Ms. Wagner testified J.A.M. expressed that he would like to stay with Ms.

Trask but goes back and forth on the issue. J.A.M. expressed the same wishes to the

GAL. He wanted to stay with his mother or Ms. Trask, but would not mind staying with




                                           15
his current foster father. The GAL reported that J.A.M. also expressed confusion as to

what placement meant, and the GAL was not entirely sure he was old enough to

understand what was going on entirely.

       {¶64} J.A.M. was taken out of the custody of Ms. Trask when PCDJFS (by way of

a phone call from the Mahoning Township Police Department) discovered Ms. Trask was

housing Mr. Wagner, Ms. Conklin-Tucker’s ex-roommate/boyfriend, who was a wanted

fugitive with an active arrest warrant.     An assessment worker for PCDJFS did an

interview, and PCDJFS determined it was not in the children’s best interest to go to Ms.

Trask’s home. Ms. Trask was later charged with harboring a fugitive.

       {¶65} Ms. Kaminiski, Ms. Vine, and Ms. Mosier also testified, and PCDJFS’

attempted placements with them were well-documented by case reports, interim reports,

the magistrate’s dispositional orders, the GAL’s reports, and a police report.

       {¶66} The court found that J.A.M. was removed from the custody of Ms. Kaminiski

due to her inability to handle his behaviors. At the time of the hearing, she was also

working on another case plan with another grandson, which was not going well. While

the children were with Ms. Kaminiski, the police were called on several occasions to deal

with J.A.M. Thus, the court concluded she could not provide a safe and stable home. In

addition, she was unable to financially care for J.A.M. and his special needs.

       {¶67} Ms. Vine also had placement of the children, who were removed due to her

inability to handle their behaviors. She had only a one bedroom apartment and did not

have sufficient resources to provide for the basic needs of the children. Ms. Vine also

had medical issues and no transportation.




                                            16
       {¶68} On June 28, 2017, PCDJFS received a call from Ms. Kaminiski and Ms.

Vine that the children were unmanageable and acting out sexually. Ms. Kaminiski and

Mrs. Vine testified that it was Ms. Wagner who actually demanded they return the children

and that Ms. Wagner was unavailable when they asked for subsequent kinship placement

and assistance. The court found the recollections of Ms. Vine and Ms. Kaminiski to be

general, vague, and almost identical. Ms. Wagner testified “to dates certain and was

precise as to when Ms. Vine and Ms. Kaminiski returned the children.” Further, Ms.

Wagner sent each woman a letter indicating they were inappropriate for custody or

placement. The court found Ms. Wagner’s testimony on this issue more credible.

       {¶69} Ms. Mosier could obtain housing for the children with a Section 8 voucher

and her apartment was clean.        She suffered from health issues and did not have

transportation or sufficient finances to care for the children. J.A.M. was removed from

Ms. Mosier’s home due to an incident where she claimed to have been drugged by her

former daughter-in-law. Ms. Conklin-Tucker’s father called the Ravenna City Police

Department to report Ms. Mosier’s distress. Ms. Mosier also told the magistrate that she

did not want to be considered for placement or participate in further hearings, but

subsequently she changed her mind.

       {¶70} Quite clearly, as demonstrated by the record before us, the trial court,

pursuant to each factor of R.C. 2151.414(D)(1), considered much more than just the

testimony of a single witness. The record reveals clear and convincing evidence that

details the children’s case histories, their interaction with each other as well as parents,

relatives, and foster parents, the wishes of the children, their custodial history, their need




                                             17
for a legally secure permanent placement, and whether that type of placement could be

achieved without a grant of permanent custody to PCDJFS.

       {¶71} Mr. Mosier’s second assignment of error is without merit.

                            Manifest Weight of the Evidence

       {¶72} In his last assignment of error, Mr. Mosier contends the trial court’s decision

to grant permanent custody to PCDJFS is against the manifest weight of the evidence

because the record weighs heavily in favor of a finding that legal custody should have

been granted to the children’s relatives, specifically Ms. Mosier.

       {¶73} “In cases involving the termination of parental rights, an appellate court

applies to the civil manifest weight of the evidence standard of review.” In re M.B., 11th

Dist. Ashtabula No. 2017-A-0024, 2017-Ohio-7293, ¶37, citing In re D.H., 11th Dist.

Geauga No. 2007-G-2759, 2007-Ohio-3337, ¶20-21. “Judgments supported by some

competent, credible evidence going to all the essential elements of the case will not be

reversed by a reviewing court as being against the manifest weight of the evidence.” Id.,

quoting C.E. Morris Co. v. Foley Constr. Co., 50 Ohio St. 2d 279 (1978), syllabus.

       {¶74} “It is well-settled that when assessing the credibility of witnesses, ‘[t]he

choice between the credibility of witnesses and their conflicting testimony rests solely with

the finder of fact and an appellate court may not substitute its own judgment for that of

the finder of fact.’ * * * Furthermore, if the evidence is susceptible to more than one

interpretation, a reviewing court must interpret it in a manner consistent with the verdict.”

(Citations omitted.) State v. Rice, 11th Dist. Lake Nos. 2018-L-065 & 2018-L-066, 2019-

Ohio-1415, ¶84.




                                             18
       {¶75} As the above review of the evidence indicates, the manifest weight of the

evidence supports the trial court’s finding that it was in the best interest of the children to

be permanently placed in the custody of PCDJFS. PCDJFS repeatedly attempted to

place the children in the homes of relatives and next-of-kin and to implement a case plan

with Ms. Conklin-Tucker, but there were no relatives that were either willing and/or able

to care for the children. The end result was that the children were living in an unstable

environment and needed a secure, permanent, loving home.

       {¶76} Mr. Mosier’s third assignment of error is without merit.

       {¶77} The judgment of the Portage County Court of Common Pleas, Juvenile

Division, is affirmed.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                              19